Bloodworth, J.
1. The ground of the motion for a new trial complaining of the admission of certain testimony is not complete and understandable within itself and can not be considered by this court.
2. The Instructions complained of, when read in connection with the remainder of the charge of the court, show no error that requires a new trial, and the court properly overruled the motion for a new trial.
3. The evidence supports the verdict.

Judgment affirmed.


Broyles, O. J., ctnd Luke, J., concur.